Title: To Thomas Jefferson from William Carmichael, with Enclosures, 27 June 1785
From: Carmichael, William
To: Jefferson, Thomas,Carmichael, William




Sir
Madrid 27th. June 1785

I received on the 15th. May the Letter you did me the honor to address me the third of that month and should sooner have replied to it, had I not expected to avail myself of a private conveyance from hence, by which I might write with greater security, than I can do by the Post. It is with the greatest satisfaction that I find you are disposed to cultivate an intercourse, which for the reasons you mention, cannot but contribute to the advantage of the public Service, while it will afford the highest pleasure to myself. It has been long my surprise that Congress hath not instructed those they employ abroad on this head: For this purpose a common cypher should be sent to each of their Ministers and Chargé Des Affaires. The actual situation of affairs is such, that I am persuaded Mr. Adams might profit where he is by a knowledge of what passes here and I vice versa. Mr. Jays Letter gives me no general Intelligence. It contains instructions only in what manner to represent to his Christian Majesty the sentiments of Congress on receiving information from me of the nature of Mr. Gardoqui’s mission. That Gentleman was still at the Havanna the 3d. of May. I inclose you the answer I received to a Letter I wrote the Minister of State on this occasion. No. 1 is the copy of that answer. The Sentiments of this Court to cultivate a good understanding between the two Countries seem to continue. No. 2 furnishes a new proof of his Christian Majesty’s good will. Since receiving that communication a Letter of which No. 3 is a copy has reached me. It perhaps may not be improper to give a copy of it to Mr. Barclay. I have sent one to Mr. Harrison at Cadiz. No. 4 is a copy of another Letter to me from Barbary. It appears not to  have been written by the emperors order, Because it doth not bear the Mark which he generally affixes to his Secretaries Letters. The Author is probably one of those who wish to come in for a share of the presents which they suppose must be made whenever a treaty is concluded. I answer these Correspondents in General terms but not officially.
The new Establishments of the Bank and Philippine Company in part occupy the Attention of this Cabinet. Projects for Canals and improvements of all kinds in all parts of the Spanish part of the Peninsula are the favorite Objects of the Minister, Projects which do honor to his Patriotism, even should circumstances prevent their being compleatly Executed. A war would put an end at once to these Patriotic Plans, and however successful its issue might be, it cannot be supposed, that the advantages derived from it, would compensate for the irreparable loss that for a long series of years, this Country would feel from the check given to its manufactures, commerce and agriculture, which severally may make rapid advances should the same Spirit of improvement continue. As you are in the center of Politics, it may appear presumption in me to dwell in the Slightest manner on the Subject of the present intrigues Jealousies and Alarms which appear to agitate Europe; I cannot however forbear informing you that a few days ago the Chargé Des Affaires of the Emperor presented by order of his Court to the Ct. de Florida Blanca a memorial containing, as I am told, severe Strictures on the conduct of the King of Prussia, who is accused in this peice of endeavours to excite jealousies among the Princes of the Empire and other Powers to the disadvantage of the Emperor. My Information comes from a quarter intimately connected with the Court of Vienna and since from others. As it appears from the nature of this peice that it must have been sent to the other Courts of Europe, I shall for particular reasons be glad to be Advised of the time it was received at Versailles. A Small Armament is preparing at Cadiz supposed for Carthagena in America. It consists of one vessel of the Line one frigate and 3 transports on Board of which one regiment and 4 or 500 recruits are to be embarked. It is imagined that the Disputes between this court and that of G.B on the Mosquito shore is the cause of it. Other causes might be assigned. The two nations may bully, but not fight in their present circumstances for such an object. At Least the British Minister here holds a pacific Language and I am further told that Del Campo at London advances  somewhat in his negotiations for a commercial Treaty. This to me is doubtful for I know not how a treaty on this point can coincide with the pretentions of G.B and the apparent System of this Court. An article in this System is levelled against the N. foundland Fisheries. Altho the Squadron destined to cruize on the Algerine Coast is ready for Sea as is confidently reported here, there are some who maintain that a peace or Truce is likely to be concluded between this Country and those Pirates. I am of this opinion. It is the interest of this Country and the Ct. de F. B. is too good a Patriot not to pursue steadily what he beleives to be its Interests. He may be sometimes mistaken and who is not? In case the abovementioned Peace or Truce should take place, These Pirates will have the more Leisure to Infest our Commerce which I think will inevitably be the case and therefore Speedy measures ought to be taken to prevent hostilities on their part. As I expect to send off shortly as many of the Books as I have been able to procure agreable to your directions, it will be proper for you to Obtain orders to the officers of the Custom house on the Frontier to let them pass without inspection. The trunk containing them will be addressed to you in your Ministerial Capacity and forwarded to Paris by a Correspondent of mine at Bayonne who will advise you of the Time of its being sent to the Capital. It will be a great satisfaction to me to have the means of giving you without reserve my sentiments on every Subject that may be in the Slightest measure productive of public utility or of personal Satisfaction to you. You will please to inform Mr. Barclay that I have received his Letter with an enclosure of an Ancient Date and that as soon as the hurry of visits and attendance at Court and of feasts and entertainments given on occasion of the Double Marriages will permit me, I shall answer the one and the other in a manner that will be as satisfactory as the nature of the contents will permit me. The heats of Summer here have already burdened me with bile which lowers my Spirits and almost incapacitates me from Business. With compliments to all who do me the honor to remember me I beg you to beleive me with great Respect Your Excellencys Obliged & Obedt. Hble. Sert.,

Wm. Carmichael



Enclosure i
Louis Goublot to Carmichael

Monseigneur
A Salé le 20 may 1785

J’espère qu’à l’époque présente votre Excellence aura reçu la lettre que j’eus l’honneur de lui adresser en datte du 8 avril passé, et je me réfere à son contenu.

Je me flatte, Monseigneur que vous ne désaprouverez point la Liberté que je prends de vous écrire nouvellement pour vous participer que parmi les Frégates Corsaires de Sa Majesté l’Empereur de Maroc, l’une se trouve actuellement à Lisbonne, deux à Gibraltar et cinq ou Six à Larache.
Du nombre de ces derniéres, deux viennent d’être destinées pour l’Ambassade que le Monarque Africain envoie à Constantinople, l’une desquelles est Commandée par le même Arraez Capitaine nommé Akhmet Turki qui prit l’infortuné Capitaine James Ervin. Le Surplus des frégates qui resteront à Larache sortiront cet été pour croiser.
De ce que je viens d’exposer, je ne veux point inférer que l’Empereur de Maroc donne de nouveaux ordres de commettre des hostilités contre les batimens Américains, mais ce que je puis dire avec assurance, c’est que, soit que ce Souverain ne prescrive pas à Ses Marins une ordonnance exacte, ou soit que ceux ci, lorsqu’ils sont en mer, s’émancipent à faire des prises sans y être ordonnés, il y a toujours à craindre pour les batimens Américains jusqu’à ce que le Congres fasse parler directement à l’Empereur de Maroc.
Comme je suppose, Monseigneur, que vous aurez fait passer à son tems des Avis, tant à Marseille que dans d’autres ports de la Méditerranée, où il peut se trouver des Batimens Américains, pour que Leurs Capitaines naviguent avec précaution, je crois devoir vous représenter que si un Capitaine Marchand Américain étoit instruit de la Manoeuvre que les Corsaires Maroccains observent dans un Combat, de la confusion qui regne dans leur commandement sans subordination, de l’épouvante qui les saisit lorsqu’ils voient couler le Sang d’un des leurs, du manque de munitions et de vivres où ils se trouvent fort souvent, de la disproportion de leurs boulets rélativement au Calibre des Canons &c. &c. le dit Capitaine Américain, avec six canons seulement, des munitions, et tout au plus vingt hommes d’équipage, non seulement, ne se laissera pas prendre par un Corsaire Marroccain, mais il l’obligera encore à fuir. Un Corsaire de ce pays-ci ne prendra jamais qu’un batiment marchand non armé, et l’on ne doit point croire en Europe que la Marine de Maroc soit comparable à celle d’Alger, ni en discipline, ni en bravoure: voila ce que j’ose avancer avec certitude.
Je ne sais si votre Excellence recevra avec plaisir ces avis, qui seront plus ou moins importans selon les instructions que l’on jugera à propos de donner aux Capitaines Américains concernant leur navigation dans ces mers-ci, ou selon le retard qu’il peut encore y avoir avant que l’empereur de Maroc recoive des lettres du Congres. Quoiqu’il en soit, je desire tres fort que ma lettre puisse sortir heureusement de Barbarie et parvenir en toute sureté à votre Excellence, qui n’ignorera pas à quoi je m’expose en lui faisant passer de tels avis, qui demandent tout le secret possible; mais l’affection dont je me sens porté pour la nouvelle République, et le Respectueux amour dont je suis pénétré pour les Augustes Membres qui la composent me font mépriser tous les dangers et les périls pour lui témoigner combien je desire de lui être utile et d’être employé à son Service.
J’ai l’honneur d’être avec le plus profond Respect, Monseigneur, De votre Excellence Le tres humble et tres obéissant Serviteur

Louis Goublot




Enclosure ii
Alcaid Driss to Carmichael

Son Excellence
Maroc le 24 avril 1785.

Votre honorable en date 6 fevrier dernier me fut remise le 20 de ce mois d’Avril: j’eus l’honneur de la communiquer et interpreter le lendemain à S. M. I. mon maitre qui se montroit fort content, disant que ce n’étoit que l’amour de la paix qui l’avoit fait agir, et qu’il seroit charmé de contracter de telle façon avec la nouvelle illustre Republique qu’elle n’aura qu’à s’applaudir de tout ce que sa ditte Mté. veut faire en sa faveur; de façon Cépendant qu’il vient une personne qualifiée expressément de la part du Congrès pour traiter des interets mutuels pour le Bonheur reciproque, et qu’un Consul reside dans les Etats de Sa Mté. I. suivant la Coutume de toutes les Puissances Européennes.
S. M. I. mon Maitre n’est pas moins que l’illustre Congrès, pénétré de sentiments dignes de la nouvelle République, il prend tout en consideration, ce fut en Consequence d’icelle et de mes instances que S. M. fit rentrer les cinq frégates en croisière contre les batimens Américains, immediatement apres la prise du Capitaine Ervin, qu’en outre il avoit publiquement déclaré qu’il n’avoit point la guerre avec la nouvelle République et que le dit Capitaine avec son Equipage n’etoient point esclaves, mais des êtres Libres dans ses Etats et ils se trouvent fort bien a Mogador. Je n’attende qu’un moment favorable pour demander a S. M. I. mon maitre la permission de les renvoyer a Cadiz
Joignez a ce préliminaire amical les dispositions favorables de S. M. I. mon maitre, et votre Excellence verra que j’ai fait tout ce que j’ai pu en faveur de l’illustre Congrès vis à vis un Monarque aussi despotique que l’est l’Empereur de Maroc, et cela dans un temps ou il n’y avoit absolument personne qui osoit s’entremettre en faveur de cette respectable Republique de L’Amérique du Nord.
Je desire vivement que le tres illustre Congrès ne tarde pas a terminer une affaire, dont je me ferai un honneur eternel d’y avoir contribué, et si les circonstances demandoient un delai pour l’année prochaine, il faudroit au moins une lettre du Congres, munie de son Seaux par laquelle il annonceroit la ditte Ambassade, et qu’il chargeroit quelqu’un ad interim aupres de Sa Majté. imple. mon maitre: munie de tels pouvoire j’oserois me flatter d’arreter le ressentiment que S. M. imperiale mon maitre pourroit concevoir par un delai au quel il ne s’attende point, ainsique les feux soudaines que les Capitaines de Corsaires marocquins ne cessent de fomenter, afin d’obtenir la permission de reprendre leur croisiere pour L’année Lunaire prochaine, c’est a dire dans cinq mois d’ici.
Votre Excellence n’ignore pas, qu’a la cour de maroc, comme a tout autre cour, il s’y trouvent des Personnes qui cherchent à traverser les Bonnes offices, qu’un être qui pense bien y emploit, souvent il faut les détourner par une générosité qui ne convient pas à chaqun, Graces au Destin, j’ai Su mannier les affaires de façon que j’en ai été quitte pour quelques petits presents. Je vous prie enfin d’être persuadé que je n’omettrai rien pour entretenir la bienveillance de S. M. I. mon maitre a l’égard des circonstances actuelles. Assurez en le tres illustre Congrès  et croyez moi en particulier avec respectueuse estime, De votre Excellence, Le tres humble et tres obeisst. Serviteur

Alcaid Driss Secr. de S. M. I. de Maroc.


